GRONER, C. J.
(dissenting).
I have no quarrel with the opinion of the court in the respect in which it outlines steps which might very well be taken by trial courts in relation to the adoption of minors in the District of Columbia. My dissent is bottomed wholly on the conclusion that in the instant case the District Court proceeded strictly in accordance with the local statutes and I can find nothing in anything it did to indicate an abuse of discretion. Accordingly, I believe that in the facts of this case neither the consent nor the presence of the putative father was necessary in the adoption proceedings. Here the record shows that the putative father, although overseas, was in constant correspondence with the natural mother, both before the child was bom and during the adoption proceedings some six months later. Notwithstanding this, it is plain that at no time did he acknowledge the child or assert any interest in his future or well-being. At no time did he attempt to intervene in the adoption proceedings and he does not do so now. His only affirmative action, in the form of an affidavit, comes some fourteen months after the proceedings for adoption were begun. This court has said many times that it is the function of the District Court to determine the best interests of the infant, and my judgment is that recognition of that rule in the facts of the present case would be the -wiser course to pursue.